Citation Nr: 1533860	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma since February 28, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 5, 1968 to October 9, 1968. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2011 rating decision, by the Houston, Texas, Regional Office (RO), which granted service connection for asthma, evaluated as 0 percent from June 18, 2010, and 10 percent from February 28, 2011.  

In September 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 	 § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

For the period since February 28, 2011, the evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for asthma have not been met.   38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.41, 4.96, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records, all identified and available private and VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in April 2015, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the April 2015 VA examination was in substantial compliance with the Board's October 2014 remand instructions.  The Board finds that the April 2015 VA examination was adequate.  Despite the Veteran's wishes to forego x-rays and pulmonary function testing, the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current level of severity of his service-connected disability.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  Also, all outstanding identified and available private and VA treatment records were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that he is entitled to a higher disability rating for his asthma.  Such disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, in part, as 10 percent disabling since February 28, 2011. 

Diagnostic Code 6602 provides for a 10 percent disability rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability evaluation is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.   38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).

Post-bronchodilator studies are required when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2014).  When evaluating a restrictive lung disability based on PFT, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results.  38 C.F.R. 	 § 4.96(d)(5) (2014).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(7) (2014).

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy.  Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.  If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.

By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411, 2006 WL 2797153 (Vet. App. 2006) (noting "DC 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids.").  Indeed, in LaPointe, the Court affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.   Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A February 2011 VA treatment record shows that the Veteran was prescribed an Albuterol inhaler.  A June 2013 VA treatment record shows that the Veteran was again prescribed an Albuterol inhaler, he was stable, and "[did] not have much problem" with his asthma.  

At the Veteran's September 2014 Board hearing, he testified to using an inhaler two to three times a day and was required to use antihistamines and decongestants to control his asthma.  

Pursuant to the October 2014 Board remand, the Veteran was afforded a VA respiratory examination in April 2015 to assess the current nature and severity of his asthma.  The Veteran reported that he did not receive treatment by a doctor.  He also stated that he did not seek treatment by providers outside of the VA, but rather treated himself.  He self-treated his asthma with homeopathic ginger blended tea, air purifiers, and over-the-counter Primatine mist.  The examiner noted that his respiratory condition did not require the use of oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  The examiner noted that a 2010 chest x-ray revealed normal results.  Pulmonary function testing (PFT) had not been performed.  Exercise capacity testing was also not performed.  The Veteran's respiratory condition did not impact his ability to work.  The examiner stated that upon further inquiry, the Veteran admitted that he was anxious around breathing devices.  He believed that the PFT hoses were full of germs and he did not use any medication.  The Veteran reported being uncomfortable walking into the hospital because of the exposure to germs and diseases.  He further stated that he did not seek medical care and would not allow further pulmonary testing for fear of germs.  He refused x-rays for fear of radiation.  He had not sought healthcare in the last year.  The examiner cited to "PFT notes" that indicated that the Veteran was called in November 2014 to schedule an appointment for this consult.  He became very irritated and stated, "this is the fourth phone call I have received from someone trying to schedule me for this test.  I have received a phone call about this appointment being in relation to my compensation and pension claim and I am not going to keep doing this test...I do not want to keep this appointment."  The examiner indicated that while the Veteran was very polite at the examination, he refused further examination or radiation.  He further stated that the Veteran did not want to complete any breathing studies much less enter the hospital because he did not believe it was hygienic.  The examiner concluded by stating that the Veteran denied treatment or medications other than what he reported and refused testing.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's asthma more nearly approximates the criteria for a disability rating in excess of 10 percent from February 28, 2011.

As noted, PFTs are required to evaluate asthma under Diagnostic Code 6602 when PFT is conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFT are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R.  	 § 4.96 (2014).  Regretfully, the Veteran chose not to submit to pulmonary function testing during the April 2015 VA respiratory examination.  There is no other medical record that provides a basis for rating the Veteran's asthma during the period on appeal.

The Board recognizes the statements from the Veteran describing his symptoms.  He is also competent to describe the symptoms he experiences.  The Board finds his descriptions credible.  However, his symptoms are not sufficient to satisfy the criteria for a disability rating in excess of 10 percent for asthma since February 28, 2011.  His treatment records and the April 2015 VA examination report are without PFT results and do not indicate that his asthma has required the use of daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  There is, therefore, no medical evidence to support a rating in excess of 10 percent from February 28, 2011.  For those reasons, the Board finds that the Veteran's claim for an increased disability rating for asthma is not warranted.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to a rating in excess of 10 percent for asthma since February 28, 2011 is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


